Exhibit 10.6

 

2003 EQUITY INCENTIVE PLAN, AS AMENDED

 

RESTRICTED STOCK AWARD AGREEMENT

TIME-VESTING RESTRICTED STOCK

 

This Restricted Stock Award Agreement (the “Agreement”), is entered into as of
«Grant Date» (the “Grant Date”), by and between AnnTaylor Stores Corporation, a
Delaware corporation (the “Company”), and «Name», an employee of the Company or
a Subsidiary Corporation (the “Grantee”).

 

Pursuant to the AnnTaylor Stores Corporation 2003 Equity Incentive Plan, as
amended (the “Plan”), the Compensation Committee of the Board of Directors of
the Company (the “Committee”) or its designee has determined that the Grantee
shall be granted Restricted Shares upon the terms and subject to the conditions
hereinafter contained. Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1. Number of Shares.    The Grantee is hereby granted «Shares» Restricted
Shares, subject to the restrictions set forth herein.

 

2. Terms of Restricted Shares.    The grant of Restricted Shares provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

 

(a) Subject to the restrictions set forth in the Plan and this Agreement, the
Grantee shall possess all incidents of ownership of the Restricted Shares
granted hereunder, including the right to receive or reinvest dividends with
respect to such shares (to the extent declared by the Company) and the right to
vote such shares.

 

(b) Restricted Shares, and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution, prior to the lapse of restrictions set
forth in the Plan and this Agreement applicable thereto.

 

(c) Notwithstanding any other provision of this Agreement, in no event shall any
outstanding restrictions lapse prior to the satisfaction by the Grantee of the
liabilities described in Section 7 hereof.

 

(d) The Committee may, in its discretion, cancel all or any part of any
outstanding restrictions prior to the expiration of the periods provided in
Section 4 hereof.

 

3. Certificate:     Restrictive Legend.    The Grantee agrees that any
certificate issued for Restricted Shares prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions



--------------------------------------------------------------------------------

and restrictions against transfer (the “Restrictions”), contained in the
AnnTaylor Stores Corporation 2003 Equity Incentive Plan and an agreement entered
into between the registered owner and the Company. Any attempt to dispose of
these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.

 

4. Lapse of Restrictions.    Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse:

 

  (a) with respect to twenty-five percent (25%) of the Restricted Shares, on the
first anniversary of the Grant Date;

 

  (b) with respect to twenty-five percent (25%) of the Restricted Shares, on the
second anniversary of the Grant Date;

 

  (c) with respect to twenty-five percent (25%) of the Restricted Shares, on the
third anniversary of the Grant Date; and

 

  (d) with respect to twenty-five percent (25%) of the Restricted Shares, on the
fourth anniversary of the Grant Date.

 

Upon each lapse of restrictions relating to Restricted Shares, and provided that
the Grantee shall have complied with the Grantee’s obligations under Section 7
hereof, the Company shall issue to the Grantee or the Grantee’s personal
representative a stock certificate representing one share of Common Stock, free
of the restrictive legend described in Section 3 hereof, in exchange for each
whole Restricted Share with respect to which such restrictions have lapsed. If
certificates representing such Restricted Shares shall have theretofore been
delivered to the Grantee, the Grantee shall return such certificates to the
Company, complete with any necessary signatures or instruments of transfer,
prior to the issuance by the Company of such unlegended shares of Common Stock.

 

5. Effect of Certain Changes.    Upon the occurrence of an Acceleration Event,
all restrictions then outstanding with respect to the Restricted Shares shall
automatically lapse and be of no further force and effect.

 

6. Termination of Employment.    In the event that the Grantee ceases to be
employed by the Company or any of its divisions or Subsidiary Corporations, for
any reason, prior to the end of the Restricted Period, all Restricted Shares
with respect to which the restrictions set forth in Section 4 hereof shall not
yet have lapsed (taking into account Sections 2 and 5) shall thereupon be
automatically forfeited by the Grantee. Restricted Shares forfeited pursuant to
the preceding sentence shall be transferred to, and reacquired by, the Company
or its Subsidiary Corporation without payment of any consideration by the
Company or the Subsidiary Corporation, and neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such shares or certificates.
If certificates containing restrictive legends shall have theretofore been
delivered to the

 

2



--------------------------------------------------------------------------------

Grantee or the Grantee’s personal representative, the Grantee or Grantee’s
personal representative shall return such certificates to the Company, complete
with any necessary signatures or instruments of transfer.

 

7. Taxes.    The Grantee shall pay to the Company promptly upon request, and in
any event at the time the Grantee recognizes taxable income in respect of the
Restricted Shares (or the Grantee makes an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), in connection with such
grant), an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Shares. Such
payment shall be made in the form of cash, shares of Common Stock already owned
(provided that such shares have been held for at least one year) or otherwise
issuable upon the lapse of restrictions, or in a combination of such methods,
subject to the terms of the Plan. The Grantee shall promptly notify the Company
of any election made pursuant to Section 83(b) of the Code.

 

8. No Guarantee of Employment.    Nothing set forth herein or in the Plan shall
(i) confer upon the Grantee any right of continued employment for any period by
the Company or any of its divisions or Subsidiary Corporations, (ii) entitle the
Grantee to remuneration or benefits not set forth in the Plan, or (iii)
interfere with or limit in any way the right of the Company or any such division
or Subsidiary Corporation to terminate such Grantee’s employment.

 

9. Notices.    Any notice required or permitted under this Agreement shall be in
writing and deemed given when (i) delivered personally, (ii) mailed by United
States certified or registered mail, return receipt requested, postage prepaid,
or (iii) delivered by overnight courier service. Such notices shall be sent to
the Grantee at the last address specified in the Company’s records (or such
other address as the Grantee may designate in writing to the Company), or to the
Company at the following address (or such other address as the Company may
designate in writing to the Grantee):

 

AnnTaylor

1372 Broadway, 12th Floor

New York, NY 10018

Attn: Corporate Secretary

 

10. Failure To Enforce Not a Waiver.    The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

11. Governing Law.    This Agreement shall be governed by and construed
according to the laws of the State of New York, without regard to the conflicts
of laws provisions thereof.

 

12. Incorporation of Plan.    A copy of the Plan is attached hereto and
incorporated herein by reference and made a part of this Agreement. This
Agreement and the Restricted Shares shall be subject to the terms of the Plan,
as it may be amended from time to time, provided that such amendment of the Plan
is made in accordance with Section 10 of the Plan.

 

3



--------------------------------------------------------------------------------

13. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

 

ANNTAYLOR STORES CORPORATION   GRANTEE: By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:       «Name» Title:        

 

4